Exhibit 10.2
CLARIVATE PLC
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT dated as of October 1, 2020 (this
“Agreement”) is entered into by and among CLARIVATE PLC, a public limited
company organized under the laws of the Island of Jersey (the “Company”), the
KEVLAR INVESTORS (as defined below), the ONEX INVESTORS (as defined below), the
BARING INVESTORS (as defined below), the CHURCHILL FOUNDERS (as defined below),
in each case listed on the signature pages hereto, and each other INVESTOR (as
defined below) from time to time party hereto.
WHEREAS, the Company, Churchill Capital Corp, Churchill Sponsor LLC, the Onex
Investors, the Baring Investors, the Churchill Founders and the Management
Shareholders (as defined therein) are party to the Amended and Restated
Registration Rights Agreement dated as of May 13, 2019 (as amended, the “Prior
Agreement”);
WHEREAS, Section 8.5 of the Prior Agreement provides that it may be amended by a
written instrument duly executed by the Company, the Onex Investors and the
Baring Investors, except that (i) an amendment that affects one Holder (as
defined therein), solely in his, her or its capacity as a holder of the shares
of the Company, in a manner that is materially different from the other Holders
(in such capacity) shall require the consent of the Holder so affected, and
(ii) an amendment that adversely affects any Churchill Founder, solely in his,
her or its capacity as a holder of the shares of the Company, shall require the
consent of the Churchill Representative (as defined below);
WHEREAS, Section 7.2 of the Prior Agreement provides that the Onex Investors and
the Baring Investors, acting together, may waive compliance by the Company with
any provision of the Prior Agreement with respect to the Management
Shareholders, including waiving any obligation to include Registrable Securities
held by the Management Shareholders in connection with any offering or
Registration, and pursuant thereto the Onex Investors and the Baring Investors
hereby, in Section 5.11(b) hereof, irrevocably waive such compliance and
obligations, such that no amendment to the Prior Agreement can affect one
Management Shareholder, solely in his, her or its capacity as a holder of the
shares of the Company, in a manner that is materially different from the other
Holders (in such capacity);
WHEREAS, the Churchill Representative, by his signature hereto, has consented on
behalf of the Churchill Founders to the amendment and restatement of the Prior
Agreement on the terms set forth herein; and
WHEREAS, in connection with an investment in the Company by the Kevlar
Investors, the Company, the Onex Investors, the Baring Investors and the
Churchill Founders, acting through the Churchill Representative, desire to amend
and restate the Prior Agreement in its entirety on the terms set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and restate
the Prior Agreement in its entirety and agree as follows:
ARTICLE 1
DEFINITIONS


Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:





--------------------------------------------------------------------------------



“Adverse Disclosure” means public disclosure of material non-public information
which, in the Company’s Board of Directors’ good faith judgment, after
consultation with independent outside counsel to the Company, (i) would be
required to be made in any Registration Statement filed with the SEC by the
Company so that such Registration Statement would not be materially misleading,
(ii) would not be required to be made at such time but for the filing of such
Registration Statement and (iii) the Company has a bona fide business purpose
for not disclosing publicly.
“Baring Investors” means Elgin Investment Holdings Limited and its Permitted
Transferees holding Registrable Securities.
“Block Trade” means an Underwritten Offering that does not require a management
road show.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Castik Representative” means Selige Co-Investor Pooling Limited or Selige
Investments S.A. or the Person selected by the Selige Co-Investor Pooling
Limited or Selige Investments S.A. Each Castik Investor party to this Agreement
consents to its rights being exercised under this Agreement by the Castik
Representative.
“Catch-Up Shares” means a number of Ordinary Shares equal to the number of Prior
O/B Shares (as defined in the Investor Rights Agreement).
“Churchill Founders” means Churchill Sponsor LLC, Garden State Capital Partners
LLC, M. Klein Associates, Inc., Michael S. Klein, Martin Broughton, Balakrishnan
S. Iyer, Karen G. Mills, Sheryl von Blucher, Jerre L. Stead, the Iyer Family
Trust dated 1/25/2001, Mills Family I, LLC, K&BM LP and JMJS Group – II, LP and
their respective Permitted Transferees holding Registrable Securities.
“Churchill Representative” means (a) Jerre L. Stead or (b) following the death
of Jerre L. Stead, the disqualification, resignation or removal of Jerre L.
Stead as a director of the Company or the date on which Jerre L. Stead no longer
beneficially owns any Ordinary Shares, (i) Michael Klein or (ii) if Michael
Klein has died, been disqualified, resigned or removed as a director of the
Company or no longer beneficially owns any Ordinary Shares, then the Person
selected by the Churchill Founders then holding a majority of the Ordinary
Shares held by the Churchill Founders. “Beneficially owns” for purposes of this
definition shall include securities held by Churchill Sponsor LLC for the
benefit of a Churchill Founder other than Churchill Sponsor LLC.
“Covered Sale” means, with respect to any Investor, any sale of Registrable
Securities by such Investor for value, whether or not pursuant to a Registration
Statement, other than a sale in an Underwritten Offering.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” means the Financial Industry Regulatory Authority and any successor
thereto.
“Investor Rights Agreement” means the Investor Rights Agreement dated as of the
date hereof by and among the Company, the Investors and the other parties
thereto.
“Investors” means the Kevlar Investors, the Onex Investors, the Baring Investors
and the Churchill Founders.
2



--------------------------------------------------------------------------------



“Kevlar Investors” means the LGP Investors (as defined in the Investor Rights
Agreement), the Castik Investors (as defined in the Investor Rights Agreement),
the Partners Group Investors (as defined in the Investor Rights Agreement) and
the NGB Investors (as defined in the Investor Rights Agreement) and their
respective Permitted Transferees holding Registrable Securities.
“Management Investors” means each Permitted Management Transferee (as defined in
the Investor Rights Agreement) who shall have executed and delivered to the
Company an agreement in the form of Exhibit A hereto.
“Onex Investors” means New PCO II Investments Ltd, Onex Partners Holdings LLC,
Onex Partners IV LP, Onex Partners IV PV LP, Onex Partners IV Select LP, Onex
Partners IV GP LP, Onex US Principals LP, Onex Camelot Co-Invest LP and their
respective Permitted Transferees holding Registrable Securities.
“Ordinary Shares” means the ordinary shares of no par value in the capital of
the Company and any shares or other securities into or for which such shares are
hereafter converted or exchanged.
“Permitted Transferee” is defined in the Investor Rights Agreement.
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Pro Rata Portion” means the aggregate number of Ordinary Shares to be
transferred, multiplied by such Investor’s percentage ownership of all Ordinary
Shares held by all Investors.
“Registrable Securities” means, at any time, any Ordinary Shares held by an
Investor or a Management Investor and any securities issued or issuable by the
Company or any of its successors in respect of any such Ordinary Shares by way
of conversion, exchange, exercise, dividend, split, reverse split, combination,
sale of assets, recapitalization, merger, amalgamation, consolidation, sale of
assets, other reorganization or otherwise until the earliest to occur of (i) a
Registration Statement covering such securities has been declared effective by
the SEC and such securities have been disposed of by such Investor or Management
Investor pursuant to such Registration Statement, (ii) such securities have been
disposed of by such Investor or Management Investor pursuant to Rule 144, (iii)
solely with respect to such securities held by any Management Investor, such
securities are eligible for sale by such Management Investor free of any volume
limitation under Rule 144 or (iv) with respect to any Investor, on the date such
Investor, together with its, his or her Permitted Transferees, affiliates and
co-investors, beneficially owns less than the Threshold Percentage and all of
such securities held by such Investor are eligible for sale by such Investor
free of any volume limitation under Rule 144. For the avoidance of doubt,
Ordinary Shares received by any of the Partners Group Investors (as defined in
the Investor Rights Agreement) directly or indirectly from their investments in
Elgin Co-Investment, L.P. 2 shall not be considered “Registrable Securities.”
“Registration” means the registration or offering of Registrable Securities with
the SEC pursuant to a Registration Statement.
“Registration Expenses” means any and all reasonable expenses incident to the
performance of or compliance with any Registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any
3



--------------------------------------------------------------------------------



securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualifications of the securities
registered), (iii) expenses in connection with the preparation, printing,
mailing and delivery of any Registration Statements, prospectuses and other
documents in connection therewith and any amendments or supplements thereto,
(iv) security engraving and printing expenses, (v) internal expenses of the
Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.06(h)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such Registration, (viii) all
reasonable fees and disbursements of one law firm or other counsel selected by
the holders of a majority of the Registrable Securities owned by the Kevlar
Investors being registered, one law firm or other counsel selected by the
holders of a majority of the Registrable Securities owned by the Onex Investors
being registered and one law firm or other counsel selected by the holders of a
majority of the Registrable Securities owned by the Baring Investors being
registered, (ix) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities (which, for the avoidance of doubt, shall be paid by the
selling holder of such Registrable Securities and are not subject to pro rata
sharing as provided in Section 2.03), (xi) costs of printing and producing any
agreements among underwriters, underwriting agreements, any “blue sky” or legal
investment memoranda and any selling agreements and other documents in
connection with the offering, sale or delivery of the Registrable Securities,
(xii) transfer agents’ and registrars’ fees and expenses and the fees and
expenses of any other agent or trustee appointed in connection with such
offering, (xiii) expenses relating to any analyst or investor presentations or
any “road shows” undertaken in connection with the Registration, marketing or
selling of the Registrable Securities, including all out-of-pocket costs and
expenses incurred by the Company or its officers in connection with their
compliance with Section 2.06(m), (xiv) fees and expenses payable in connection
with any ratings of the Registrable Securities, including expenses relating to
any presentations to rating agencies, (xv) securities laws liability insurance
or similar insurance if the Company so desires or the underwriters so require in
accordance with then-customary underwriting practice, and (xvi) all reasonable
fees and disbursements of such local or special legal counsel as may reasonably
be required by the holders of a majority of the Registrable Securities
participating in such Registration.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including any related prospectus, amendments and
supplements to such registration statement (and/or such related prospectus),
including post-effective amendments, and all exhibits to and all material
incorporated by reference in such registration statement, other than a
registration statement (and related prospectus) filed on Form S-8 or any
successor form thereto.
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
“Rule 144 Transfer” means any transfer for value conducted in accordance with
Rule 144.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
4



--------------------------------------------------------------------------------



“Threshold Percentage” means 1.5% of the outstanding Ordinary Shares of the
Company; provided that for purposes of calculating whether an Investor
beneficially owns less than the Threshold Percentage, such Investor shall be
deemed to own any outstanding Ordinary Shares that are owned by Seller or Seller
Holdco (each as defined in the Investor Rights Agreement) to the extent such
outstanding Ordinary Shares are beneficially owned by such Investor, its
Permitted Transferees, affiliates or co-investors.
“Underwritten Offering” means a firm-commitment or “best efforts” underwritten
public offering of Registrable Securities pursuant to an effective registration
statement under the Securities Act (other than pursuant to a registration
statement on Form S-4 or S-8 or any similar or successor form), including a
Block Trade.
(b) Each of the following terms is defined in the Section set forth opposite
such term:

TermSectionBroker Sale2.09CompanyPreambleSale Notice
3.02
Damages
4.01
Indemnified Party
4.03
Indemnifying Party
4.03
Inspectors
2.06(g)
Maximum Offering Size
2.01(e)
Notice
5.02
Notified Holder
3.02
Notifying Holder
3.02
Postponement Event
2.01(f)
Primary Offering
2.03(a)
Records
2.06(g)
Registering Investors2.01(c)(i)(B)Registration Notice
2.01(c)
Registration Request
2.01(c)
Requesting Investor
2.01(c)



Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that
5



--------------------------------------------------------------------------------



agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of that Person. References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.
ARTICLE 2
REGISTRATION RIGHTS


Section 2.01. Shelf Registration; Registration Request.
(a) The Company shall use its reasonable best efforts to ensure that its
currently effective Registration Statement on Form S-3 (the “Existing Shelf
Registration Statement”) remains continuously effective under the Securities Act
in order to permit the prospectus forming part of the Existing Shelf
Registration Statement to be usable by the Onex Investors and the Baring
Investors until the earliest of: (i) the date as of which all Registrable
Securities covered by the Existing Shelf Registration Statement have been sold
pursuant to the Existing Shelf Registration Statement; (ii) the date as of which
no such Investor holds Registrable Securities; and (iii) the date as of which
all such Registrable Securities have been covered by a Registration Statement
described in paragraph (b) below that has become effective (provided that this
clause (iii) shall not apply prior to October 1, 2021). Any offering hereunder
of Registrable Securities pursuant to the Existing Shelf Registration Statement
shall be subject to paragraph (c) below.
(b) Subject to the other applicable provisions of this Agreement, the Company
shall use its reasonable best efforts to (i) prepare, file on or prior to
September 10, 2021 and cause to be declared effective by the SEC on or prior to
October 1, 2021, a prospectus supplement and/or post-effective amendment to the
Existing Shelf Registration Statement, or another Registration Statement (which
shall be made on Form S-3 or any similar or successor short-form registration if
the Company is then eligible to use such form or otherwise on such form as the
Company is then eligible to use), covering the sale or distribution of
Registrable Securities from time to time by the Investors and Management
Investors pursuant to a plan of distribution acceptable to holders of a majority
of the Registrable Securities (and, if not consistent with the plan of
distribution provided in the Existing Shelf Registration Statement, acceptable
to the Onex Investors and the Baring Investors), on a delayed or continuous
basis pursuant to Rule 415 of the Securities Act, of all of the Registrable
Securities; and (ii) cause such Registration Statement (including by filing a
replacement Registration Statement as required under the Securities Act) to
remain effective under the Securities Act continuously until no Registrable
Securities are outstanding. Any offering hereunder of Registrable Securities
pursuant to any such Registration Statement shall be subject to paragraph (c)
below.
(c) At any time and from time to time (x) any Onex Investor, any Baring Investor
or the Churchill Representative, on behalf of the Churchill Founders, or (y)
following October 1, 2021, any Kevlar Investor (which in the case of a Castik
Investor shall be the Castik Representative on behalf of the Castik Investors),
may make a written request to the Company for Registration of all or any portion
of the Registrable Securities held by such Onex Investor, Baring Investor or
Kevlar Investor or the Churchill Founders (or any of them), as applicable (such
request, a “Registration Request”, and such requesting Investor, the “Requesting
Investor”). Each Registration Request shall specify the aggregate number of
Registrable Securities to be offered for the account of the Requesting Investor
and the intended method of disposition thereof. Following receipt by the Company
of a Registration Request,
(i) if the intended method of disposition specified in such Registration Request
is an Underwritten Offering, then the Company shall give written notice of such
requested Registration (a “Registration Notice”) to the other Investors and
Management Investors (excluding, if the Company so
6



--------------------------------------------------------------------------------



elects, any Investor or Management Investor whose Registrable Securities are
then subject to restrictions on transfer under the Investor Rights Agreement)
within one (1) Business Day after the Company’s receipt of such Registration
Request, and thereupon shall use its reasonable best efforts to effect the
Registration, as soon as reasonably practicable, of:
(A) all Registrable Securities for which the Requesting Investor has requested
Registration under this paragraph (c), and
(B) all other Registrable Securities that any other Investor or Management
Investor (any such Investor or Management Investor, a “Piggyback Investor” and,
together with the Requesting Investor, the “Registering Investors”) has
requested to be included in such Underwritten Offering by written request
received by the Company before the deadline specified by the Company in the
related Registration Notice (which shall be at least one Business Day after the
day the Registration Notice is sent to the Piggyback Investors but in no event
more than two (2) Business Days after the Company’s receipt of such Registration
Request (or such shorter period as may be reasonably requested in connection
with a Block Trade)), or
(ii) if the intended method of disposition specified in such Registration
Request is not an Underwritten Offering, then the Company thereupon shall use
its reasonable best efforts to effect the Registration, as soon as reasonably
practicable, of all Registrable Securities for which the Requesting Investor has
requested Registration under this paragraph (c), it being understood that (A)
the Company shall have complied with its obligations under this subclause (ii)
if at the time of such Registration Request it is eligible to file a
Registration Statement on Form S-3 or any successor form (and to the extent the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) at the time of any Registration Request then the Company will
file an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act)) and causes such Requesting Investor to be named in such a
Registration Statement (including the Registration Statement referred to in
Section 2.01(b) or a post-effective amendment or prospectus supplement in
respect thereof) and (B) if such intended method of disposition constitutes a
Covered Sale, then Section 3.02 shall also apply thereto,
in each case, all to the extent necessary to permit the disposition (in
accordance with the intended method of disposition specified in such
Registration Request) of all Registrable Securities so to be registered;
provided that the Company shall not be obligated to effect or facilitate any
Registration or notify any Investor or Management Investor pursuant to this
paragraph (c), if:
(w) the intended method of disposition specified in such Registration Request is
an Underwritten Offering, and the aggregate gross proceeds expected to be
received from the sale of all Registrable Securities requested to be included in
such Underwritten Offering (including for this purpose all Registrable
Securities requested to be included by all Registering Investors pursuant to
this paragraph (c) in the aggregate) does not equal or exceed $250,000,000,
(x) the intended method of disposition specified in such Registration Request is
an Underwritten Offering (excluding Block Trades), and such Requesting Investor
has participated in, or been afforded the opportunity to participate in, (A) on
or prior to October 1, 2021, two or more Registrations that are Underwritten
Offerings (excluding Block Trades) under this paragraph (c) in the 12-month
period immediately preceding such Registration Request (it being understood that
no Onex Investor or Baring Investor shall be deemed to have participated in, or
to have been afforded the opportunity to participate in, a Registration if
Section 2.01(e)(i) applies to such Registration) and (B) after October 1, 2021,
four or more Registrations that are Underwritten Offerings (excluding Block
Trades) under this paragraph (c) in the 12-month period immediately preceding
7



--------------------------------------------------------------------------------



such Registration Request (it being understood that no Investor shall be deemed
to have participated in, or to have been afforded the opportunity to participate
in, a Registration if Section 2.01(e)(i) applies to such Registration),
(y) the intended method of disposition specified in such Registration Request is
a Block Trade, and such Requesting Investor has participated in, or been
afforded the opportunity to participate in, (A) on or prior to October 1, 2021,
four or more Block Trades under this paragraph (c) in the 12-month period
immediately preceding such Registration Request (it being understood that no
Onex Investor or Baring Investor shall be deemed to have participated in, or to
have been afforded the opportunity to participate in, a Registration if Section
2.01(e)(i) applies to such Registration) and (B) after October 1, 2021, eight or
more Block Trades under this paragraph (c) in the 12-month period immediately
preceding such Registration Request (it being understood that no Investor shall
be deemed to have participated in, or to have been afforded the opportunity to
participate in, a Registration if Section 2.01(e)(i) applies to such
Registration), or
(z) at the time of such Registration Request, the Registrable Securities that
such Requesting Investor intends to include in the Registration are subject to
restrictions on transfer under the Investor Rights Agreement that do not expire
within 30 days of such Registration Request. Notwithstanding anything herein to
the contrary, no Investor shall be permitted to sell or otherwise transfer any
Registrable Securities until the restrictions on transfer under the Investor
Rights Agreement applicable to such Registrable Securities (if any) have expired
in accordance with the terms of the Investor Rights Agreement (or an exception
to such restrictions on transfer that is provided in the Investor Rights
Agreement applies to such sale or other transfer).
(d) A Registration:
(i) shall not be deemed to have occurred unless the Registration Statement
relating thereto (A) has become effective under the Securities Act and (B) has
remained effective for a period of at least 180 days (or such shorter period in
which all Registrable Securities of the Registering Investors included in such
Registration have actually been sold thereunder) from a date after the related
Registration Request; provided that, if after such Registration Statement
becomes effective and during such 180-day period, the use of such Registration
Statement is temporarily enjoined by any stop order, injunction or other order
or requirement of the SEC or other governmental agency or court, a Registration
shall not be deemed to have occurred until 180 days after such stop order,
injunction or other order is resolved (or such shorter period in which all
Registrable Securities of the Registering Investors included in such
Registration have actually been sold thereunder); and
(ii) shall be deemed not to have occurred in the case of an Underwritten
Offering if the conditions to closing specified in the related underwriting
agreement are not satisfied, other than by reason of an illegal act,
misrepresentation or breach of any of the provisions contained in such
underwriting agreement by a Registering Investor.
(iii) For the avoidance of doubt, a Registration Request to require the Company
to, inter alia, effect an Underwritten Offering may be made pursuant to the
Existing Shelf Registration Statement or an effective shelf Registration
Statement filed pursuant to Section 2.01(b) hereof.
(e) If the intended method of disposition specified in a Registration Request is
an Underwritten Offering, and the managing underwriter(s) advise the Company
that, in its or their view, the number of Registrable Securities requested to be
included in such Registration (including any securities that the
8



--------------------------------------------------------------------------------



Company proposes to be included that are not Registrable Securities) exceeds the
largest number of securities that can be sold without having a significant
adverse effect on such offering, including the price at which such securities
can be sold, the timing or distribution of such securities or the market for
such securities (such largest number of securities, the “Maximum Offering
Size”), the Company shall include in such Registration, in the priority listed
below, up to the Maximum Offering Size:
(i) first, the number of Catch-Up Shares not theretofore disposed of by the
Kevlar Investors in an Underwritten Offering that, in the opinion of such
managing underwriter(s), can be sold without having such significant adverse
effect, such amount to be allocated among all Registering Investors that are
Kevlar Investors pro rata on the basis of the respective number of Registrable
Securities then beneficially owned by each such Registering Investor that is a
Kevlar Investor,
(ii) second, only if all of the Registrable Securities referred to in clause (i)
have been included in such Underwritten Offering, the number of Registrable
Securities duly requested by all Registering Investors to be included in such
Underwritten Offering that, in the opinion of such managing underwriter(s), can
be sold without having such significant adverse effect, such amount to be
allocated among all such Registering Investors pro rata on the basis of the
respective number of Registrable Securities then beneficially owned by each such
Registering Investor,
(iii) third, only if all of the Registrable Securities referred to in clauses
(i) and (ii) have been included in such Underwritten Offering, any Ordinary
Shares the Company proposes to issue and sell for its own account that, in the
opinion of such managing underwriter(s), can be sold without having such
significant adverse effect, and
(iv) fourth, only if all securities referred to in clauses (i), (ii) and (iii)
have been included in such Underwritten Offering, any Ordinary Shares that the
Company proposes to include for the benefit of any other Person that, in the
opinion of such managing underwriter(s), can be sold without having such
significant adverse effect.
(f) The Company shall be entitled to postpone the filing (but not the
preparation) or the initial effectiveness of, or suspend the use of, a
Registration Statement pursuant to this Section 2.01 for a period of time
specified in the certificate referred to immediately below not exceeding 45
days, and no more than once in any 12-month period, if the Company delivers, as
applicable, to the Requesting Investors or the Investors named in a Registration
Statement filed pursuant to Section 2.01 a certificate signed by an executive
officer certifying that (i) not more than thirty (30) days prior to receipt of
any Registration Request, the Company shall have (x) circulated to prospective
underwriters and their counsel a draft of a Registration Statement for a primary
offering of Ordinary Shares on behalf of the Company, (y) solicited bids for a
primary offering of Ordinary Shares or (z) otherwise reached an understanding
with an underwriter with respect to a primary offering of Ordinary Shares or
(ii) such Registration would require the Company to make an Adverse Disclosure
(each of clauses (i) through (ii), a “Postponement Event”).
(g) Subject to the Company’s compliance with its obligations under Section
5.11(a), the Company may, at its option, deliver a Registration Notice to all
Investors and Management Investors (at any time after October 1, 2021, and
excluding, if the Company so elects, any Investor or Management Investor whose
Registrable Securities are then subject to restrictions on transfer under the
Investor Rights Agreement) for an Underwritten Offering that does not include a
Primary Offering, in which case the Company shall be deemed to be the
“Requesting Investor” with respect to such Underwritten Offering under this
Section 2.01 and all Investors receiving such Registration Notice shall be
deemed to be “Piggyback Investors” with respect to such Underwritten Offering
under this Section 2.01.
9



--------------------------------------------------------------------------------



Section 2.02. Demand Withdrawal. Any holder of Registrable Securities may
withdraw its Registrable Securities from a Registration Notice at any time prior
to the effectiveness of the applicable Registration Statement. Upon receipt of
notice from any such holder requesting a withdrawal of its Registrable
Securities from a Registration Statement, the Company shall cease all efforts to
secure effectiveness of the applicable Registration Statement with respect to
such Registrable Securities of the requesting holder.
Section 2.03. Primary Offering.
(a) If the Company proposes to conduct an Underwritten Offering with respect to
any Ordinary Shares for its own account (a “Primary Offering”), then it shall
deliver a Registration Notice to the Investors and Management Investors
(excluding, if the Company so elects, any Investor or Management Investor whose
Registrable Securities are then subject to restrictions on transfer under the
Investor Rights Agreement), whereupon the Company shall include in such
Underwritten Offering all Registrable Securities that any Investor or Management
Investor has requested to be included in such Underwritten Offering by written
request received by the Company before the deadline specified by the Company in
the related Registration Notice (which shall be at least one Business Day after
the day the Registration Notice is delivered to such Investors and Management
Investors).
(b) If the managing underwriters advise the Company that, in its or their view,
the number of Ordinary Shares that the Company and the Investors and Management
Investors intend to include in such Underwritten Offering exceeds the Maximum
Offering Size, the Company shall include in such Primary Offering, in the
priority listed below, up to the Maximum Offering Size:
(i) first, any Ordinary Shares the Company proposes to issue and sell for its
own account that, in the opinion of such managing underwriters, can be sold
without having such significant adverse effect,
(ii) second, only if all Registrable Securities referred to in clause (i) have
been included in such Underwritten Offering, the number of Catch-Up Shares not
theretofore disposed of by the Kevlar Investors in an Underwritten Offering
that, in the opinion of such managing underwriters, can be sold without having
such significant adverse effect, such amount to be allocated among all
Registering Investors that are Kevlar Investors pro rata on the basis of the
respective number of Registrable Securities then beneficially owned by each such
Registering Investor that is a Kevlar Investor,
(iii) third, only if all Registrable Securities referred to in clauses (ii) and
(iii) have been included in such Underwritten Offering, the number of
Registrable Securities duly requested by all Investors and Management Investors
to be included in such Underwritten Offering that, in the opinion of such
managing underwriters, can be sold without having such significant adverse
effect, such amount to be allocated among all such Investors and Management
Investors pro rata on the basis of the respective number of Registrable
Securities then beneficially owned by each such Investor or Management Investor,
and
(iv) fourth, only if all Registrable Securities referred to in clauses (i), (ii)
and (iii) have been included in such Underwritten Offering, any Ordinary Shares
that the Company proposes to include for the benefit of any other Person that,
in the opinion of such managing underwriters, can be sold without having such
significant adverse effect.
10



--------------------------------------------------------------------------------



Section 2.04. Registration Expenses. In the case of any Registration or Primary
Offering, the payment of all Registration Expenses in connection with such
Registration or Primary Offering, other than internal expenses of the Company
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), shall be divided pro rata among the Company and
each Onex Investor, Baring Investor and Kevlar Investor that sells securities in
connection with such Registration or Primary Offering, as the case may be,
calculated on the basis of (x) the number of Ordinary Shares that are actually
sold by such Onex Investor, Baring Investor or Kevlar Investor or the Company
divided by (y) the total number of Ordinary Shares that are actually sold by all
Onex Investors, Baring Investors and Kevlar Investors and the Company in the
aggregate in such Registration or Primary Offering.
Section 2.05. Underwriter Lock-Up Agreements. If any Registration or Primary
Offering hereunder involves an Underwritten Offering, each Investor (and, in the
case of a Registration pursuant to Section 2.01, the Company) agrees, upon
request, to enter into a customary written agreement with the managing
underwriters for such Underwritten Offering to the effect that such Investor (or
the Company, as applicable) shall not effect any offer or sale of any Ordinary
Shares or other securities of the Company (except as part of such Underwritten
Offering and except for customary exceptions) during the period from the launch
of such Underwritten Offering, until 45 days following the date of the final
prospectus for such Underwritten Offering, or such shorter period as agreed by
such underwriters; provided, however, that no such agreement shall be required
unless all other Investors participating in the Underwritten Offering and the
Company (if participating in the Underwritten Offering) enter into agreements
containing substantially identical restrictions (with such differences, in the
case of the Company as are customary).
Section 2.06. Registration Procedures. Whenever an Investor requests that any
Registrable Securities be offered or registered pursuant to Section 2.01 or
2.03, subject to the provisions of such Sections, the Company shall use its
reasonable best efforts to effect such Registration and permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof as expeditiously as reasonably practical, and, in connection
with any such request:
(a) The Company shall as expeditiously as reasonably practical prepare and file
with the SEC a Registration Statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use all reasonable best efforts to cause such filed Registration Statement to
become and remain effective for a period of not less than 180 days (or such
shorter period in which all of the Registrable Securities of the Investors and
Management Investors included in such Registration Statement shall have actually
been sold thereunder). For the avoidance of doubt, the Company shall be
permitted to effect the Registration of any Registrable Securities by filing a
post-effective amendment or prospectus supplement to any then-effective
Registration Statement of the Company, including the Existing Shelf Registration
Statement as contemplated by Section 2.01(a) or the Registration Statement to be
filed as contemplated by Section 2.01(b).
(b) Prior to filing a Registration Statement or prospectus or any amendment or
supplement thereto relating to a Registration under Section 2.01 or a Primary
Offering under Section 2.03 (other than any report filed pursuant to the
Exchange Act that is incorporated by reference therein), the Company shall, if
practical, furnish to each participating Investor, each participating Management
Investor and each underwriter, if any, of the Registrable Securities covered by
such Registration Statement copies of such Registration Statement as proposed to
be filed, and thereafter the Company shall furnish to such Investor(s) and
underwriters, if any, such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents
11



--------------------------------------------------------------------------------



incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C
under the Securities Act and such other documents as such Investor(s) or
underwriters may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such Investor(s) and Management Investor(s).
(c) After the filing of the Registration Statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement
(including by virtue of paragraph (d) below), and, as so supplemented, to be
filed pursuant to Rule 424 under the Securities Act, except when a Postponement
Event is in effect, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of disposition by the Investors thereof set forth in
such Registration Statement or prospectus supplement and (iii) promptly notify
each Investor holding Registrable Securities covered by such Registration
Statement of any stop order issued or threatened by the SEC or any state
securities commission and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered (and promptly notify each
such Investor of the withdrawal or removal of such stop order).
(d) The Company shall promptly notify each Investor and Management Investor
holding such Registrable Securities covered by such Registration Statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and,
except when a Postponement Event is in effect, promptly prepare and make
available to each such Investor and Management Investor and file with the SEC
any such supplement or amendment within the timeframe required by the SEC.
(e) In the case of any Underwritten Offering hereunder, the Company shall select
the underwriter or underwriters in connection therewith (who shall be reasonably
acceptable to holders of a majority of the Registrable Securities participating
in the Underwritten Offering) and determine their respective roles within the
syndicate, and shall enter into customary agreements (including an underwriting
agreement in customary form) and take all such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Underwritten Offering, including if necessary the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA. Notwithstanding the
foregoing, in any Block Trade, as opposed to a “marketed underwritten offering,”
the holders of a majority of the Registrable Securities participating therein
shall select the underwriter(s) for such Block Trade from a group of up to five
underwriters for such Block Trade that are acceptable to such holders and the
Company (each acting reasonably and promptly following its receipt of notice of
a Registration Request for a Block Trade).
(f) The Company shall deliver to each participating Investor, its counsel, and
the underwriters, if any, without charge, as many copies of the prospectus or
prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; provided that
the Company may furnish or make available any such document in electronic format
(other than, in the case of an Underwritten Offering, upon the request of the
managing underwriters thereof for printed copies of any such prospectus or
prospectuses); and the Company, hereby consents to the use of such prospectus
and each amendment or
12



--------------------------------------------------------------------------------



supplement thereto by each participating Investor and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such prospectus and any such amendment or supplement thereto.
(g) In the case of any Underwritten Offering hereunder, upon execution of
confidentiality agreements in form and substance reasonably satisfactory to the
Company, the Company shall make available for inspection by any Investor, any
Management Investor and any underwriter participating in any disposition
pursuant to a Registration Statement being filed by the Company pursuant to this
Section 2.06 and any attorney, accountant or other professional advisor retained
by any such Investor or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary or
desirable to enable them to exercise their customary due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such Registration Statement. Records that the Company determines, in good faith,
to be attorney-client privileged or confidential and that it notifies the
Inspectors are attorney-client privileged or confidential shall not be disclosed
by the Inspectors unless with respect to the confidential Records (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such Registration Statement or (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or otherwise required under applicable law or otherwise in
accordance with Section 4.03 of the Investor Rights Agreement. Each Investor and
Management Investor agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the Registrable Securities unless and until
such information is made generally available to the public. Each Investor and
Management Investor further agrees that, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, it shall (to the extent
legally permissible) give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.
(h) In the case of any Underwritten Offering hereunder, the Company shall use
reasonable best efforts to furnish to each Registering Investor and to each
underwriter a signed counterpart, addressed to such Registering Investor or
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as a
majority of such Investors or the managing underwriter therefor reasonably
requests.
(i) If requested by the managing underwriters, if any, or the holders of a
majority of the then-issued and outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment to the applicable Registration Statement
such information as the managing underwriters, if any, and such holders may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received such request; provided, however, that the Company shall not be required
to take any action under this paragraph (i) that is not, in the opinion of
counsel for the Company, in compliance with applicable law.
(j) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months after the effective date of the Registration Statement, which earnings
statement satisfies the requirements of Rule 158 under the Securities Act.
13



--------------------------------------------------------------------------------



(k) The Company may require each Investor and Management Investor promptly to
furnish in writing to the Company such information regarding the intended method
of distribution of the Registrable Securities as the Company may from time to
time reasonably request and such other information regarding such Investor or
Management Investor as may be legally required in connection with such
Registration.
(l) The Company shall use its reasonable best efforts to list all Registrable
Securities covered by such Registration Statement on any securities exchange or
quotation system on which the Ordinary Shares are then listed or traded.
(m) In the case of any Underwritten Offering hereunder, the Company shall have
appropriate officers of the Company (i) except in connection with a Block Trade,
prepare and make presentations at any “road shows” and before analysts and (ii)
otherwise use their reasonable efforts to cooperate as reasonably requested by
the underwriters in the offering, marketing or selling of the Registrable
Securities.
(n) Prior to any public offering of Registrable Securities, the Company shall
register or qualify or cooperate with the selling holders of Registrable
Securities, the underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Investor or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective pursuant to
this Agreement and to take any other action that may be necessary or advisable
to enable such Investors to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement or (ii) take
any action that would subject it to taxation or general service of process in
any such jurisdiction where it would not otherwise be subject but for this
Agreement.
(o) The Company shall provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement.
(p) The Company shall cooperate with, and direct the Company’s transfer agent to
cooperate with, such Registering Investors and the managing underwriters, if
any, to facilitate the timely settlement of any offering or sale of Registrable
Securities, including the preparation and delivery of certificates (not bearing
any legend) or book-entry (not bearing stop transfer instructions) representing
Registrable Securities to be sold after receiving written representations from
such Registering Investors that the Registrable Securities represented by the
certificates so delivered by such Registering Investor will be transferred in
accordance with the Registration Statement and, in connection therewith, if
reasonably required by the Company’s transfer agent.
(q) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, the Company will obtain a CUSIP number for the
Registrable Securities.
Section 2.07. Participation in Underwritten Offering. No Registering Investor
may participate in any Underwritten Offering hereunder unless such Registering
Investor (a) agrees to sell such Registering Investor’s Registrable Securities
on the basis provided in any underwriting arrangements approved by the Company
and the holders of a majority of the Registrable Securities included in such
Underwritten Offering and (b) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of such Registering Investor’s registration rights.
14



--------------------------------------------------------------------------------



Section 2.08. Suspension of Sales. Each Registering Investor agrees that, upon
receipt of any notice from the Company of the happening of any Postponement
Event described in Section 2.01(f) (which notice need not specify the nature of
such Postponement Event) or any event of the type described in Section
2.06(c)(iii) or Section 2.06(d), such Registering Investor shall forthwith
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until the earlier of (x) the
expiration of the 45-day period described Section 2.01(f) with respect to such
Postponement Event (if any) and (y) the date the Company provides written notice
to such Investor that it may resume use of such Registration Statement (and, in
the case of any event of the type described in Section 2.06(d), following such
Registering Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated thereby), and, if so directed by the Company, such
Investor shall deliver to the Company all copies, other than any permanent file
copies then in such Investor’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice. If
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number of
days during the period from and including the date on which the Company delivers
the initial notice contemplated this Section to the date on which the Company
delivers such subsequent notice contemplated by this Section (or, in the case of
any event of the type described in Section 2.06(d), such later date on which the
Company makes available to such Registering Investor a prospectus duly
supplemented or amended).
Section 2.09. Registered Broker Sales. If any Investor proposes to transfer any
Registrable Securities by delivering a prospectus that forms a part of a
Registration Statement pursuant to which such Registrable Securities are
registered, through a broker or brokerage firm, in an open market transaction or
otherwise (a “Broker Sale”), such Investor (i) shall promptly provide written
notice to the Company at least one Business Day prior to effecting such Broker
Sale and (ii) shall not effect any such Broker Sale during any Postponement
Event or Company-imposed blackout that such Investor has knowledge of,
including, but not limited to, by virtue of receipt of any notice contemplated
by Section 2.08 hereof. For the avoidance of doubt, any Broker Sale that is also
a Covered Sale shall also be subject to Section 3.02.
ARTICLE 3
RULE 144; COVERED SALES


Section 3.01. Rule 144. The Company shall file any reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC under the Securities Act and the Exchange Act,
and it will take such further action as any holder of Registrable Securities may
reasonably request to make available adequate current public information with
respect to the Company meeting the current public information requirements of
Rule 144 to the extent required to enable such Investor or Management Investor
to sell Registrable Securities without registration under the Securities Act
pursuant to the exemptions provided by Rule 144. Notwithstanding the foregoing,
nothing in this Section 3.01 shall be deemed to require the Company to register
any of its securities pursuant to the Exchange Act. Subject to the foregoing,
the Company shall, at its expense, cooperate with such holder to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legends) representing securities to be so sold within such exemption from
registration, and enable such securities to be in such denominations as the
selling holders of Registrable Securities may request.
Section 3.02. Procedures for Covered Sales. At all times after October 1, 2021,
any Investor proposing to effect any Covered Sale (the “Notifying Holder”) will
use commercially reasonable efforts to provide the other Investors (the
“Notified Holders”) and the Company with at least two Business Days’ prior
written notice (a “Sale Notice”) of the Notifying Holder’s intention to transfer
Registrable Securities held by it in a Covered Sale. Subject to the foregoing
provisions of this Section 3.02, the
15



--------------------------------------------------------------------------------



Notifying Holder and each Notified Holder receiving a Sale Notice shall be
entitled to effect a Covered Sale of the number of Registrable Securities held
by it equal to such Person’s Pro Rata Portion; provided, however, that until a
number of Registrable Securities equal to the number of Catch-Up Shares has been
disposed of by the Kevlar Investors at such time, the Kevlar Investors shall be
able to effect a sale pursuant to this Section 3.02 in the amount of the
Catch-Up Shares not theretofore disposed of prior to any other Notified Holder
or Notifying Holder being able to effect any Covered Sale in accordance with
such Person’s Pro Rata Portion. Each Sale Notice shall specify: (i) the earliest
time at which such Notifying Holder intends to commence a Covered Sale pursuant
to this Section 3.02; and (ii) to the extent the Covered Sale is a Rule 144
Transfer, (A) whether such a sale will commence a new measurement period for
purposes of the Rule 144 volume limit or is part of a continuing measurement
period previously commenced by another Sale Notice related to a Rule 144
Transfer; and (B) the volume limit for each Investor for that measurement
period, determined as of the commencement of such measurement period. Each
Notifying Holder and Notified Holder undertakes to ensure its compliance with
Rule 144 in the event of a Covered Sale under Rule 144. If any Notified Holder
intends to participate in such Covered Sale, such Notified Holder must provide
written notice to the Notifying Holder and the Company no later than two
Business Days after such Notified Holder’s receipt of the applicable Sale Notice
of its intention to participate, whether it will participate up to its Pro Rata
Portion and whether it would sell any additional Pro Rata Portion not used by
any other Notified Holder. In the event that any Notified Holder does not
provide written notice of its intention to sell its Pro Rata Portion of any
Covered Sale in a timely manner, the remainder shall be reallocated to the other
Notified Holders who have provided written notice of their intention to
participate in the Covered Sale in like manner. The rights and obligations with
respect to Covered Sales set forth in this Section 3.02 shall not apply to any
Investor who, together with its Permitted Transferees, affiliates and
co-investors, beneficially owns less than the Threshold Percentage (determined
as of the time of delivery of the applicable Sale Notice).
ARTICLE 4
INDEMNIFICATION AND CONTRIBUTION


Section 4.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Investor or Management Investor beneficially owning any
Registrable Securities covered by a Registration Statement, its officers,
directors, employees, partners and agents, and each Person, if any, who controls
such Investor within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (collectively, “Damages”) caused by or
relating to any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free-writing prospectus (as defined in Rule 405 under the Securities Act), or
caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or related
to any such untrue statement or omission or alleged untrue statement or omission
so made based upon information furnished in writing to the Company by such
Investor or Management Investor or on such Investor’s or Management Investor’s
behalf expressly for use therein. The Company also agrees to indemnify any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Investors provided in this Section
4.01.
16



--------------------------------------------------------------------------------



Section 4.02. Indemnification by Participating Investors. Each Investor and
Management Investor holding Registrable Securities included in any Registration
Statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Investor or Management Investor, but only
with respect to information furnished in writing by such Investor or Management
Investor or on such Investor’s or Management Investor’s behalf expressly for use
in any Registration Statement or prospectus relating to the Registrable
Securities, or any amendment or supplement thereto, or any preliminary
prospectus or free-writing prospectus. Each such Investor and Management
Investor also agrees to indemnify and hold harmless underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act on substantially the same basis
as that of the indemnification of the Company provided in this Section 4.02. As
a condition to including Registrable Securities in any Registration Statement
filed in accordance with Article 2, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities. No Investor or Management
Investor shall be liable under this Section 4.02 for any Damages in excess of
the net proceeds realized by such Investor or Management Investor in the sale of
Registrable Securities of such Investor to which such Damages relate.
Section 4.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 4,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, including one or more defenses or counterclaims that are
different from or in addition to those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to assume the defense within 30
days of notice pursuant to this Section 4.03. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the reasonable fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party from all liability
17



--------------------------------------------------------------------------------



arising out of such proceeding, and (B) does not include any injunctive or other
equitable or non-monetary relief applicable to or affecting such Indemnified
Party.
Section 4.04. Contribution. If the indemnification provided for in this Article
4 is unavailable to the Indemnified Parties in respect of any Damages, then each
Indemnifying Party, in lieu of indemnifying the Indemnified Parties, shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Damages as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 4 was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.04, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of actual (as opposed to constructive) common law fraud by such
Investor with respect to such untrue statement or omission. Each Investor’s
obligation to contribute pursuant to this Section 4.04 is several in the
proportion that the proceeds of the offering received by such Investor bears to
the total proceeds of the offering received by all such Investors and not joint.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The indemnity and
contribution agreements contained in this Article 4 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
Section 4.05. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Investor participating therein with respect to any required registration or
other qualification of securities under any foreign, federal or state law or
regulation or governmental authority other than the Securities Act.
ARTICLE 5
MISCELLANEOUS


Section 5.01. Binding Effect; Assignability; Benefit


(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any Investor that ceases to own beneficially any Registrable
Securities shall cease to be bound by the terms hereof (other than (i) the
18



--------------------------------------------------------------------------------



provisions of Article 4 applicable to such Investor with respect to any offering
of Registrable Securities completed before the date such Investor ceased to own
any Registrable Securities and (ii) this Article 5).
(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any transfer of Registrable Securities or otherwise, except that
each Investor may, by Notice to the Company, assign rights hereunder to any
Permitted Transferee. Any Permitted Transferee shall (unless already bound
hereby) execute and deliver to the Company an agreement to be bound by this
Agreement in the form of Exhibit A hereto and shall thenceforth be an
“Investor”.
(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto and (solely in the case of Article 4)
the Indemnified Parties, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
Section 5.02. Notices. All notices, requests and other communications (each, a
“Notice”) to any party shall be in writing and shall be delivered in person,
mailed by certified or registered mail, return receipt requested, or sent by
email transmission,
if to the Company to:
Clarivate PLC
Friars House
160 Blackfriars Road
London, SE1 8EZ
Attention: Stephen Hartman
Email:      stephen.hartman@clarivate.com


with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Joseph A. Hall
Dan Gibbons
Email:      joseph.hall@davispolk.com
dan.gibbons@davispolk.com


and if to any other party hereto, at the address, email or fax number for such
party then maintained by the Company and, in the case of an Investor, to such
address, email or fax number for such party set forth on the signature page
hereto for such party. Any such communication shall be deemed received on the
date of receipt by the recipient thereof if received prior to 6:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, such communication shall be deemed not to have been received until
the next succeeding Business Day in the place of receipt. Any person that
becomes a party hereto after the date hereof shall promptly provide its address
and email to the Company.
Section 5.03. Waiver; Amendment. This Agreement may be amended or waived only by
a written instrument duly executed by the Company and the Onex Investors, Baring
Investors and Kevlar Investors (but only for so long as such Onex Investor,
Baring Investor or Kevlar Investor holds any Registrable Securities); provided,
further, however, that notwithstanding the foregoing, any amendment hereto or
19



--------------------------------------------------------------------------------



waiver hereof that adversely affects any Churchill Founder, solely in his, her
or its capacity as a holder of the shares of the Company, shall require the
consent of the Churchill Representative. No course of dealing between any party
hereto or any failure or delay on the part of any party in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any party. No single or partial exercise of any rights or remedies
under this Agreement by a party shall operate as a waiver or preclude the
exercise of any other rights or remedies hereunder or thereunder by such party.
Section 5.04. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to the conflicts of laws rules of such state.
Section 5.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any state or federal court in The City of New York,
Borough of Manhattan, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 5.02 shall be deemed effective service of process on such
party.
Section 5.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 5.07. Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.
Section 5.08. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by means of e-mail or other electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have executed and delivered
a counterpart hereof.
Section 5.09. Entire Agreement. This Agreement, together with the Investor
Rights Agreement, constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all prior or
contemporaneous agreements and understandings, both oral and written, among the
parties hereto with respect to the subject matter of this Agreement, other than
any prior or contemporaneous written agreement(s) between the Onex Investors and
the Baring Investors, it being understood that no such agreement shall in any
way impair or affect any obligations of the Onex Investors
20



--------------------------------------------------------------------------------



or the Baring Investors under, or otherwise expand any rights afforded to the
Onex Investors or the Baring Investors pursuant to, this Agreement.
Section 5.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
Section 5.11. Other Registration Rights; Exchange Act Reporting.
(a) From and after the date of this Agreement, the Company shall not enter into
any agreement with any holder or prospective holder of any securities of the
Company giving such holder or prospective holder any registration rights the
terms of which are more favorable than or inconsistent with the registration
rights granted to the Investors and Management Investors hereunder, or which
would reduce the amount of Registrable Securities the Investors or Management
Investors can include in any Registration filed pursuant to this Agreement,
unless such rights are subordinate to those of the Investors and Management
Investors hereunder.
(b) The Onex Investors and the Baring Investors hereby waive compliance by the
Company with all provisions of the Prior Agreement with respect to the
Management Shareholders (as therein defined), including waiving any obligation
to include Registrable Securities held by the Management Shareholders in
connection with any offering or Registration.
(c) Any Registrable Securities held by Capri Acquisitions TopCo Limited on
behalf of any Investor shall be treated for the purposes of this Agreement as if
held by such Investor.
(d) Upon the request of any Investor holding Registrable Securities, the Company
will deliver to such Investor a written statement as to whether it has complied
with the reporting requirements of the Exchange Act and, if not, the specifics
thereof (and such Investor shall be entitled to rely upon the accuracy of such
written statement).
(e) Upon execution and delivery hereof, the Prior Agreement shall thereupon be
deemed to be amended and restated in its entirety as hereinabove set forth as
fully and with the same effect as if the amendments and restatements made hereby
were originally set forth in the Prior Agreement, but such amendments and
restatements shall not operate so as to render invalid or improper any action
heretofore duly taken under the Prior Agreement.
Section 5.12. Removal of Legends. The Company shall remove any restrictive
legends on any Ordinary Shares held by any Investor or Management Investor
(including the restrictive legend provided for in Section 3.03 of the Investor
Rights Agreement) promptly upon request by such Investor or Management Investor
if such legend is not, in the reasonable determination of the Company upon
advice of legal counsel, required to comply with applicable securities laws;
provided, that the Company may require an opinion of legal counsel reasonably
acceptable to the Company prior to any such removal other than in connection
with a transfer made pursuant to an effective Registration Statement.
[Signature pages follow]
21




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

CLARIVATE PLCBy:/s/ Jerre L. SteadName:Jerre L. SteadTitle:Executive Chairman
and Chief Executive Officer





[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------



Kevlar Investors:

GEI VII CAPRI HOLDINGS, LLCBy:Peridot Coinvest Manager LLC, its manager
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory




GREEN EQUITY INVESTORS VII, L.P.By:GEI Capital VII, LLC, its general partner
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory




GREEN EQUITY INVESTORS SIDE VII, L.P.By:GEI Capital VII, LLC, its general
partner
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory



LGP ASSOCIATES VII-A LLC
By:Peridot Coinvest Manager LLC, its manager
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory



LGP ASSOCIATES VII-B LLC
By:Peridot Coinvest Manager LLC, its manager
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory




CAPRI COINVEST LPBy:Peridot Coinvest Manager LLC, its manager
/s/ Usama CortasName:Usama CortasTitle:Authorized Signatory




CAPRI ACQUISITIONS TOPCO LIMITEDBy:/s/ Usama CortasName:Usama
CortasTitle:Authorized Signatory







[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------



Selige Co-Investor Pooling SCSp represented by its general partner Savanna GP
S.à r.l.:



By:/s/ Morgan PacalinBy:/s/ Dan ArendtTitle:ManagerTitle:Manager




PARTNERS GROUP ACCESS 946 L.P.By: Partners Management Group (Scots) LLP, By:/s/
Andrew Bent and /s/ Luke Roussellas general partnerName:Andrew Bent and Luke
RoussellTitle:Authorized Signatories




PARTNERS GROUP SUMMIT VCPV, L.P. INC.By: Partners Group Cayman Management II
Limited, as general partnerBy:/s/ Andrew Bent and /s/ Luke RoussellBy: Partners
Group (Guernsey) Limited, Name:Andrew Bent and Luke Roussellunder power of
attorneyTitle:Authorized Signatories




PARTNERS GROUP - FPP OP. CO., L.P.By: Partners Group Cayman Management II
Limited, as general partnerBy:/s/ Andrew Bent and /s/ Luke RoussellBy: Partners
Group (Guernsey) Limited,Name:Andrew Bent and Luke Roussellunder power of
attorneyTitle:Authorized Signatories




PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLCBy: Partners Group (USA) Inc.,
as investment managerBy:/s/ Andrew Bent and /s/ Luke RoussellBy: Partners Group
(Guernsey) Limited, Name:Andrew Bent and Luke Roussellunder power of
attorneyTitle:Authorized Signatories




NGB CORPORATIONBy:/s/ Miyazaki KiyoshiName:Miyazaki, KiyoshiTitle:President

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------



Onex Investors:

NEW PCO II INVESTMENTS LTDBy:/s/ Christopher A. GovanName:Christopher A.
GovanTitle:Vice PresidentBy:/s/ Michelle IskanderName:Michelle
IskanderTitle:Secretary




ONEX PARTNERS HOLDINGS LLCBy:/s/ Joshua HausmanName:Joshua HausmanTitle:Director




ONEX PARTNERS IV LPBy:Onex Partners IV GP LP, its general partnerBy:Onex
Partners Manager LP, its agentBy:Onex Partners Manager GP ULC, its general
partnerBy:/s/ Joshua HausmanName:Joshua HausmanTitle:Managing DirectorBy:/s/
Matthew RossName:Matthew RossTitle:Managing Director




ONEX PARTNERS IV PV LPBy:Onex Partners IV GP LP, its general partnerBy:Onex
Partners IV GP LLC, its general partnerBy:Onex Partners Manager GP ULC, its
general partnerBy:/s/ Joshua HausmanName:Joshua HausmanTitle:Managing
DirectorBy:/s/ Matthew RossName:Matthew RossTitle:Managing Director



[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------




ONEX PARTNERS IV SELECT LPBy:Onex Partners IV GP LLC, its general partnerBy:Onex
Partners Manager LP, its agentBy:Onex Partners Manager GP ULC, its general
partnerBy:/s/ Joshua HausmanName:Joshua HausmanTitle:Managing DirectorBy:/s/
Matthew RossName:Matthew RossTitle:Managing Director




ONEX PARTNERS IV GP LPBy:Onex Partners Manager LP, its agentBy:Onex Partners
Manager GP ULC, its general partnerBy:/s/ Joshua HausmanName:Joshua
HausmanTitle:Managing DirectorBy:/s/ Matthew RossName:Matthew RossTitle:Managing
Director




ONEX US PRINCIPALS LPBy:Onex US Principals GP LLC, its general partnerBy:/s/
Matthew RossName:Matthew RossTitle:Managing Director



[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------




ONEX CAMELOT CO-INVEST LPBy:Onex Partners IV GP LP, its general partnerBy:Onex
Partners Manager LP, its agentBy:Onex Partners Manager GP ULC, its general
partnerBy:/s/ Joshua HausmanName:Joshua HausmanTitle:Managing DirectorBy:/s/
Matthew RossName:Matthew RossTitle:Managing Director

Address:c/o Onex Partners161 Bay Street Toronto, Ontario M5J
2S1E-mail:kgilis@onex.com and adaly@onex.comFacsimile No.
(416) 362-5705



























































[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------





Baring Investors:



ELGIN INVESTMENT HOLDINGS LIMITEDBy:VSG Corporate LimitedBy:/s/ Siddharth
SwarupName:VSG Corporate LimitedTitle:Director




Address:
9 Raffles Place, #26-01 Republic Plaza
Singapore 048619
E-mail:
bpea.sg@vistra.com
Facsimile No.+65 6438 1332





[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------





The undersigned, solely in his capacity as Sponsor Representative under the
Prior Agreement, hereby consents to this amendment and restatement of the Prior
Agreement pursuant to Section 8.5 thereof on the terms described herein on
behalf of each Sponsor Holder under the Prior Agreement.



/s/ Jerre L. SteadJERRE L. STEAD





[Signature page to Registration Rights Agreement]




--------------------------------------------------------------------------------



Exhibit A
JOINDER TO
REGISTRATION RIGHTS AGREEMENT
This agreement is made as of the date set forth below by the undersigned (the
“Joiner”) in accordance with the Registration Rights Agreement, dated as of
October 1, 2020 (as the same may be amended from time to time in accordance with
its terms, the “Registration Rights Agreement”), by and among CLARIVATE PLC and
the other parties thereto. Capitalized terms used but not defined herein have
the meanings given in the Registration Rights Agreement.


The Joiner hereby acknowledges, agrees and confirms that, by its execution and
delivery of this agreement, the Joiner shall be deemed a party to the
Registration Rights Agreement as of the date hereof as a “Permitted Transferee”
and “Investor” thereunder, in accordance with the terms thereof, as if it had
executed and delivered the Registration Rights Agreement. The Joiner hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions of the Registration Rights Agreement that apply to a
Permitted Transferee or Investor.
IN WITNESS WHEREOF, the undersigned has executed this agreement as of the date
set forth below.

Legal name:By:
(signature)
Name:Title:Email:Telephone:Address:Date:






